Citation Nr: 1543804	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-07 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


 INTRODUCTION

The Veteran served on active duty from August 1951 to April 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran was schedule to appear at a Board hearing most recently in November 2014.  The Veteran failed to appear to the hearing and has not requested to reschedule.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon a review of the record, the Board finds further evidentiary development is required prior to the adjudication of this claim.  

The Veteran asserts his hearing loss and tinnitus onset in-service.  Specifically, he contends he noticed the condition when he was training due to gunfire noise exposure.  

Service treatment records contain an August 23, 1951 entrance examination with whisper voice test reported as 15/15.  In a November 5, 1952 record, the Veteran was diagnosed with deafness due to acoustic trauma (gun blast).  It was documented that the Veteran was firing M1s during his second month of boot camp when he experienced bilateral ear pain and distressing tinnitus.  In December 9, 1952 hearing tests were noted to have gross inconsistencies.  The Veteran was evaluated by the ENT service November 22, 1952 from an ENT standpoint the Veteran was fit for duty.  The Veteran was determined to have only a mild perceptive type of hearing loss for which no treatment was indicated

On February 13, 1952 the deafness diagnosis was changed from deafness due to acoustic trauma to deafness due to degeneration of the acoustic nerve, bilateral, cause unknown, by reason of error.  The March 13, 1953 the diagnoses was changed with the reason cited as "concurrent" from deafness due to degeration of the acoustic nerve to schizoid personality.  The Medical Survey Board in March 18, 1953 recommended discharge because of schizoid personality disorder.  An April 13, 1953 treatment record continued to list schizoid personality and deafness due to degeneration of the acoustic nerve, bilateral, cause unknown, as "defects noted."  Further, the Veteran's April 1953 exit examination indicated a clinical evaluation resulting in abnormal ears.  The Veteran was provided a concurrent diagnosis of deafness, due to degeneration of the acoustic nerve, bilateral, cause unknown and schizoid personality.  The whisper voice test was indicated as 12/15 bilaterally.   

The Veteran was afforded a VA examination most recently in May 2010.  The VA examiner provided a detailed review of the evidence.  The VA examiner opined that based on an extensive review of this Veteran's file, documentation of essentially what turned out to be no hearing loss and no excessive noise exposure while in the military, it was his clinical opinion this Veteran's hearing loss was not due to acoustic trauma suffered while in the military.

The STRs reflect that the Veteran's deafness diagnosis was changed from deafness due to acoustic trauma (gun blast) to deafness due to degeneration of the acoustic nerve, bilateral, cause unknown.  Although as highlighted by the VA examiner, the November 1952 evaluation appears to change or replace the diagnosis from deafness due to degeneration of acoustic nerve to schizoid personality disorder, the diagnosis of deafness due to degeneration of the acoustic nerve was retained on the exit examination in April 1953, which suggests the diagnosis was retained.  The VA examiner did not discuss the significance of this, if any.  Further, even with inconsistent results there was still a shift in hearing noted between entry and exit from service which was not discussed.  Notably, the whisper voice test was noted to be 15/15 upon entry in August 1951 and was noted to be 12/15 upon exit in April 1953, which was not discussed.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the RO should then provide the claims file to an appropriate VA examiner to determine the etiology of hearing loss disability and tinnitus.  The claims folder (including this remand) should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner(s), the Veteran should be scheduled for another VA examination.

For the Veteran's claimed hearing loss and tinnitus condition, provide a written response to the following inquiry:

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hearing loss disability and tinnitus, is etiologically related to his active service?

The VA examiner's is asked to comment on the significance, if any, of the Veteran's apparent change of diagnosis from deafness due to degeneration of the acoustic nerve to schizoid personality disorder, listed as "concurrent" and on the significance, if any, of the threshold shift between entry and exit according to the whisper voice test.  
 
The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

2.  Ensure that the opinion reports comply with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



